Opinion of the Court

GIERKE, Judge:
A general court-martial at Vandenberg Air Force Base, California, composed of officer and enlisted members convicted appellant, contrary to his pleas, of committing indecent acts with children (3 specifications), in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. The court-martial sentenced appellant to a dishonorable discharge, confinement for 10 years, total forfeitures, and reduction to the lowest enlisted grade. The convening authority reduced the confinement to 8 years, but otherwise approved the sentence. The Court of Criminal Appeals affirmed the findings and approved sentence in an unpublished opinion.
We granted review of the following issues:
I
WHETHER THE MILITARY JUDGE ERRED IN DENYING THE CHALLENGES FOR CAUSE AGAINST LIEUTENANT COLONEL [Lt Col] MENDOZA AND MAJOR MARCH-BANKS.
II
WHETHER THE MILITARY JUDGE VIOLATED APPELLANT’S SIXTH AMENDMENT RIGHT TO CONFRONTATION BY ALLOWING THE COMPLAINANT TO TESTIFY WHILE APPELLANT WAS NOT ALLOWED TO REMAIN IN THE COURTROOM AND COULD ONLY OBSERVE THE WITNESS VIA VIDEO.
*214III
WHETHER THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT BY ADMITTING THE TESTIMONY OF [MRS. D].
IV
WHETHER THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT BY ADMITTING THE TESTIMONY OF VICKI DAVIO.
We resolve Issues I and II in appellant’s favor. Accordingly, we need not address Issues III and IV.

Factual Background

The prosecution case consisted of four witnesses: the two alleged victims, the victims’ mother, and an expert witness. The defense strategy was announced in their opening statement: “Children lie. Yes, they most certainly do lie.”
During general voir dire of the members by trial counsel, LtCol Mendoza, a medical doctor, answered in the affirmative when asked, “Does it bother any of you that [the victims] have had to talk to many people?” During individual voir dire, LtCol Mendoza explained, “I am not making any decision on whether the accused is guilty or not. It’s just that I said it bothers me. Because this is something that need not be talked about outside. That’s why I said it bothered me.”
Defense counsel asked LtCol Mendoza to explain what she meant by the phrase, “talk about it outside.” She explained, “Not that the child is talking about it, it’s just something that has happened. Maybe it’s true, maybe it’s not. I cannot explain it.” Defense counsel asked whether she would be “bothered by having to make a decision about whether or not the abused [sic] occurred.” She responded, “No, I don’t think I will be bothered by it. It has to be proven first.” She responded in the negative when asked, “Does it bother you that the children are going to have to testify as a means of providing that proof?”
LtCol Mendoza said that she received some training in psychiatry during medical school and training as an intern and as a resident. Her specialty was internal medicine. When working in the emergency room, she was required to determine if children were abused. She opined that child abuse occurs frequently. She has seen children who have been physically abused but never has been personally involved in a case of sexual abuse.
During general voir dire by defense counsel, Maj Marchbanks responded in the affirmative when asked if anyone had been “closely involved” in a sexual abuse case. During individual voir dire she revealed that her sister claimed to have been abused as a child by their grandfather. As a result, her sister “has been undergoing mental therapy for many years.” Defense counsel asked Maj Marchbanks how she felt about her sister’s situation. She responded, ‘Well, when she told me I was shocked, but I’m over that now. That was a number of years ago.” Asked if she believed her sister’s accusation, Maj Marchbanks responded, “Not at first, but then I did later. I think I was in denial.” Defense counsel asked what caused her to change her mind and believe her sister. Maj Marchbanks answered that her mother “had a similar situation” with her grandfather.
Trial counsel asked Maj Marchbanks, “Can you separate what you know about your sister and your family and what they have told you from today’s case?” She responded, “I believe so.” Trial counsel then asked, “Whether or not you believe your sister, is that going to have any bearing on whether or not you believe these children today?” She responded, “No, it shouldn’t.” The military judge then asked, “Major, considering the facts that you’ve revealed to us, do you think you would have any particular difficulty or discomfort in sitting on this case?” She responded, “No, sir.”
• LtCol Mendoza was challenged for cause by the defense. Defense counsel argued that LtCol Mendoza “doesn’t think it’s right to put a child through this,” and that “she is very emotionally involved in abuse and molest [sic] patients, with her being a doctor *215and everything____” Defense counsel argued, “We think it would be hard for her to distinguish her professional background and be able to judge this ease and we challenge her for cause.” The military judge denied the challenge of LtCol Mendoza.
The defense also challenged Maj March-banks for cause. Defense counsel argued:
She’s been personally involved in with her sister confiding in her that she has been abused by her grandfather, who is no longer alive, and that her mother in fact was abused by the same grandfather who is her father. The abuse happened during the ages of five and nine which is the age group we have here. The pattern is so similar to this case that we would say that even though she tried to give her assurances that she would be able to separate it, we don’t believe that would be possible. She seemed very — she did not cry but she seemed very emotional when she answered her questions. She did give the assurances but we think it’s a challenge for cause because she is too intimately involved.
The military judge denied the challenge. The military judge’s denial of the challenges of LtCol Mendoza and Maj Marchbanks are the basis of Issue I.
The alleged victims were appellant’s daughters, S and J, both of whom testified at the court-martial. S was 11 years old at the time of trial, and J was 9 years old.
The prosecution requested that J testify outside the presence of appellant, in a separate room, by using a one-way closed-circuit television system. J’s therapist, Ms. Kelley, testified in support of the request. Ms. Kelley diagnosed and treated J from September 26, 1991, until the trial in December 1992. She saw J a total of 35 times, each session lasting 45-50 minutes. She testified that the purpose of her treatment was “to help re-empower [J] and to help [J] heal and recover from incestful acts.” She diagnosed J as having a post-traumatic stress disorder.
Ms. Kelley testified that, when she first observed J, she “was having difficulty in relationships with friends[,]” was suffering from “hypersomnia where she wanted to sleep all the time,” was tearful and anxious, and was regressing to the point where “she wanted to be a baby again.” Ms. Kelley testified that “[J] just wanted to be able to be held and was very regressive in her behavior.” Ms. Kelley attempted to help J prepare to testify. When the court-martial was initially scheduled for July 1992, J “felt at that time that she was strong enough and that she could do that and that she could testify.”
When the court-martial was rescheduled for November, however, J “became very anxious about it and said that she did not want to do it[.]” When J and her mother came to Ms. Kelley’s office, J “began to curl up in a fetal position” and “hang off the side of the couch so that we couldn’t see her[.]”
Ms. Kelley testified that, if J were forced to testify, “[w]e would see her regress. Her symptoms would reappear. She would again feel like a victim. She would feel powerless and would feel that indeed she cannot trust adults.” Trial counsel asked Ms. Kelley what she thought would happen if J were forced to testify in front of appellant. She testified that she believed J “will curl up and turn away. Probably cry and want to disappear.” Trial counsel asked whether Ms. Kelley thought J would be able to respond to questions. She responded, “Probably not.”
On examination by the judge, Ms. Kelley testified that J is afraid of appearing before her father “and anybody that might be on his defense — in his defense, who might be on his side, as she says.” On further examination by the military judge, Ms. Kelley testified that, she discussed two options with J. She discussed placing a barrier between her and appellant. J said, “no,” because she knew that appellant would be behind the barrier. She also asked J if she would be able to testify in a separate room “with counsel and the judge and I wasn’t sure who else, maybe with the jury present and with a support person,” and “she said that she would; even though she was still reluctant, she would try.”
During argument on the prosecution request, the defense proposed that J testify from a chair positioned so that she would not *216be facing appellant. Trial counsel informed the military judge, “I’ve explored [the setup] with the [child’s] back to the accused ... and that’s the most fearful for her because the[re] would be no screen and it would be clear that the accused is behind her and she would react.”
The military judge found as follows: “Based upon the evidence that has been presented to the court, I find that there is substantial likelihood that if [J] were required to testify in the presence of the accused in this case, she: one, would not be able to reasonably communicate her testimony and two, may suffer emotional distress.” The military judge then ordered
that during the testimony of [J], the accused may not be present in the courtroom but that facilities be provided in the immediate vicinity of the courtroom for him to observe her testimony, through closed circuit television and audio. A support person to assist [J] may be permitted in the courtroom seated in the front row of the audience within direct sight of [J].
With respect to counsel, defense I will leave that at your option. You certainly [are] permitted to be present in the courtroom. Should you chose that one or both of you want to be with Sergeant Daulton in the other room I’ll permit that at your election. But you are permitted to be present in the courtroom.
Over a continuing defense objection, J testified in- the manner prescribed by the military judge. Both defense counsel elected to remain in the courtroom. Before J’s testimony, the military judge instructed the bailiff to stay with appellant in the separate room with the audio and video hook up, to ensure that the system was working, and to notify the military judge if there was an interruption in the audio or video, and “to make any communication to the counsel of [appellant] that he feels is necessary during the testimony of [J].”
Before J testified, the military judge instructed the court members as follows:
Members of the court, the procedure that we will follow for the next witness is a little bit unusual. The court has determined that the next witness may testify without the accused being present in the court room. Arrangements have been made for him to observe the testimony of this next witness through a closed-circuit television hook up. You must not draw any inference adverse to the accused based upon the arrangements which have been made for the testimony of the next witness.
With appellant absent from the court room, J testified to the indecent acts alleged in specification 2 of the Charge. The exclusion of appellant from the court room during J’s testimony is the basis for Issue II.

Issue I: Challenges for Cause

Appellant asserts that the military judge abused his discretion by denying the challenges for cause of LtCol Mendoza and Maj Marehbanks. He argues that it “is simply too much to ask” that LtCol Mendoza, a medical doctor, set aside her feelings about child abuse and her empathy for victims of abuse. He argues that Maj Marehbanks’ assurances that she could set aside her own experience with her grandfather’s abuse of her sister and mother was implausible, especially because her sister was abused when she was between the ages of 5 and 9, the same ages as S and J. Appellant argues that both actual and implied bias were shown. Accordingly, “[i]n the interest of ensuring the fairness and impartiality of the proceedings, or at least the appearance of fairness and impartiality, the Military Judge had a duty to grant the challenges for cause.”
The Government asserts that the military judge did not abuse his discretion. Government counsel argue that “[t]he military judge, after observing the demeanor of the members and listening to their answers,” correctly determined that LtCol Mendoza and Maj Marehbanks “could be fair and impartial.”
RCM 912(f)(1), Manual for Courts-Martial, United States, (1995 ed.), codifies thirteen specific grounds for challenge and one general ground. The general ground, codified in RCM 912(f)(1)(N), applies when a *217member “[s]hould not sit as a member in the interest of having the court-martial free from substantial doubt as to legality, fairness, and impartiality.” This general ground includes actual bias as well as “implied bias.” See United States v. Harris, 13 MJ 288, 292 (CMA 1982) (recognizes concept of implied bias). “The focus of this rule is on the perception or appearance of fairness of the military justice system.” United States v. Dale, 42 MJ 384, 386 (1995). The burden of establishing grounds for a challenge for cause is on the party making the challenge. RCM 912(f)(3).
Distaste for particular offenses “is not automatically disqualifying.” United States v. Bannwarth, 36 MJ 265, 268 (CMA 1993). Professional relationships among court members and counsel are not per se disqualifying. See United States v. Hamilton, 41 MJ 22 (CMA 1994) (former legal assistance clients of trial counsel not disqualified as court members); United States v. Murphy, 26 MJ 454, 456 (CMA 1988) (superi- or and subordinate members of rating chain not disqualified). Except for those duty positions specifically enumerated in RCM 912(f)(1), court members are not per se disqualified because of their duty position or military specialty. See United States v. Dale, supra (law enforcement officers not per se disqualified); United States v. Dinatale, 44 MJ 325 (1996) (senior medical officer who performed administrative review of accused’s sanity report not disqualified).
Likewise, a member is not per se disqualified because he or she or a close relative has been a victim of a similar crime. See United States v. Brown, 34 MJ 105 (CMA 1992) (father of victim of homosexual assault not disqualified in consensual sodomy case); United States v. Reichardt, 28 MJ 113, 116 (CMA 1989) (larceny victim not disqualified in robbery case; experience not “particularly traumatic”); United States v. Porter, 17 MJ 377 (CMA 1984) (larceny victim not disqualified in robbery case). We have reversed military judges, however, for denying challenges for cause where court members have been victims of similar violent or traumatic crimes. See United States v. Smart, 21 MJ 15 (CMA 1985) (abuse of discretion in robbery ease to deny challenge of victim of multiple armed robberies).
A challenge for cause based on actual bias is “essentially one of credibility.” Patton v. Yount, 467 U.S. 1025, 1038, 104 S.Ct. 2885, 2892, 81 L.Ed.2d 847 (1984). Because the military judge has an opportunity to observe the demeanor of court members and assess their credibility during voir dire, the military judge’s decision is given “great deference.” United States v. White, 36 MJ 284, 287 (CMA 1993).
Implied bias, however, is reviewed under an objective standard. United States v. Dinatale, 44 MJ at 328. Implied bias exists “when most people in the same position would be prejudiced.” United States v. Smart, 21 MJ at 20 (citations omitted). Implied bias is not viewed through the eyes of the military judge or the court members, but through the eyes of the public. See United States v. Glenn, 25 MJ 278, 280 (CMA 1987); see also United States v. Smart, supra.
We set out our standard of review in United States v. White, 36 MJ at 287: “[M]ilitary judges must follow the liberal-grant mandate in ruling on challenges for cause, but we will not overturn the military judge’s determination not to grant a challenge except for a clear abuse of discretion in applying the liberal-grant mandate.”
Applying the foregoing principles to the challenge of LtCol Mendoza, we hold that the military judge did not abuse his discretion by denying the challenge. Although LtCol Mendoza had received psychiatric training and clinical experience as part of her medical education, her medical specialty was not per se disqualifying. Her background and experience as a medical doctor may have given her empathy for injured and abused children, but she expressed no preconceived notions about appellant’s guilt and no inelastic attitudes regarding punishment.
The challenge of Maj Marchbanks is more difficult. Both her sister and her mother had been sexually abused by her grandfather. Her sister was approximately *218the same age as the victims when she was abused. Maj Marehbanks was “shocked” and disbelieving when she first learned of her sister’s misfortune. Her responses to the military judge’s questions were painfully honest but less than resounding. When the judge asked if she could separate her family’s experience from appellant’s case, she responded, “I believe so.” When trial counsel asked if her initial disbelief of her sister’s accusation would “have any bearing” on whether she believed S and J, Maj March-banks answered, “No, it shouldn’t.”
While the military judge’s assessment of Maj Marehbanks’ credibility is useful and warrants great deference on the issue of actual bias, it is not dispositive on the issue of implied bias. Like the security police officer in Dale, we believe that asking Maj Marehbanks to serve as an impartial member was “asking too much of both [her] and the system.” 42 MJ at 386, quoting dissent of Judge Pearson in United States v. Dale, 39 MJ 503, 508 (AFCMR 1993). Accordingly, we hold that the military judge clearly abused his discretion by denying the challenge of Maj Marehbanks.

Issue II: Confrontation

Appellant asserts that the military- judge’s exclusion of appellant from the courtroom while his daughter testified violated his Sixth Amendment right to confront the witness against him and his right to the assistance of counsel. He argues that this is a “structural error” that cannot be tested for prejudice and requires reversal. The Government argues that the procedure ordered by the military judge was permissible under Maryland v. Craig, 497 U.S. 836, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990), and did not violate appellant’s Sixth Amendment right of confrontation. We hold, however, that the procedure violated appellant’s rights of confrontation and assistance of counsel.
The Sixth Amendment provides: “In all criminal prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses against him ... and to have the Assistance of Counsel for his defense.” The Supreme Court has ruled that confrontation under the Sixth Amendment includes the literal right to face-to-face confrontation. Coy v. Iowa, 487 U.S. 1012, 108 S.Ct. 2798, 101 L.Ed.2d 857 (1988). The Court did not decide in Coy whether there were any exceptions to the face-to-face requirement. Thus, using a screen to prevent witnesses from seeing the defendant was a violation as there was no finding that the witnesses needed special protection.
Two years later in Maryland v. Craig, supra, the Court held that the face-to-face requirement was not absolute and that it may be limited when necessary to further an important public policy, provided the testimony’s reliability is otherwise assured. The Court held that there must be a case-specific finding of necessity based on the likelihood of trauma to the child. The danger of trauma must arise from the defendant’s presence, not merely from the courtroom itself. Finally, the trauma must be more than de minim-is. In Craig, the Court approved of using a one-way closed-circuit television where all could see the witness but the witness could not see the defendant.
After Craig, Congress passed 18 USC § 3509, authorizing federal courts to order two-way closed-circuit testimony in child-abuse cases. The statute requires the judge to “support a ruling on the child’s inability to testify with findings on the record.” The statutory procedure includes requirements that “the attorney for the Government and the attorney for the defendant ... shall be present in a room outside the courtroom with the child and the child shall be subjected to direct and cross-examination.” It also requires that the defendant “be provided with the means of private, contemporaneous communication with the defendant’s attorney during the testimony.” Regarding applicability of this statute to the military, the Navy-Marine Corps Court of Criminal Appeals has held that the statute’s provisions “are applicable and provide guidance[.]” United States v. Longstreath, 42 MJ 806, 815 (1995). We have not yet decided whether the statute applies to courts-martial. United *219States v. Longstreath, 45 MJ 366, 372 (1996).
In United States v. Thompson, 31 MJ 168 (CMA 1990), our Court held that the accused’s right to confrontation was not violated when the military judge allowed the accused’s two sons to testify with their backs to him, while facing the judge and counsel. Likewise, in United States v. Williams, 37 MJ 289 (CMA 1993), our Court held that the Confrontation Clause was not violated by allowing the accused’s 10-year-old daughter to testify from a chair in the center of the courtroom. Although the accused was not able to look into his daughter’s eyes when she testified against him, he could see her full profile.
Article 39(b), UCMJ, 10 USC § 839(b), requires that all proceedings, except deliberations and voting of members, be conducted in the accused’s presence. RCM 804 implements Article 39(b), stating: “The right is grounded in the Due Process Clause of the Fifth Amendment and the right to confrontation clause of the Sixth Amendment of the Constitution.” Drafters’ Analysis of RCM 804, Manual, supra at A21-44. The Drafters’ Analysis also advises that “[t]he requirement that the accused be present is not jurisdictional. While proceeding in the absence of the accused, without the expressed or implied consent of the accused, will normally require reversal, the harmless error rule may apply in some instances.” Id; see Coy v. Iowa, 487 U.S. at 1021-22,108 S.Ct. at 2803-04. An accused can waive confrontation rights by being disruptive in the courtroom or voluntarily absenting himself from the trial. Illinois v. Allen, 397 U.S. 337, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970) (disruption); Taylor v. United States, 414 U.S. 17, 94 S.Ct. 194, 38 L.Ed.2d 174 (1973) (voluntary absence from trial).
The military judge’s necessity finding is reviewed “for clear error.” United States v. Carrier, 9 F.3d 867, 870 (10th Cir. 1993). “We review de novo the legal effect [conclusions] of those findings under ... Craig.” Id; United States v. Sullivan, 42 MJ 360, 363 (1995) (factfinding reviewed under clearly erroneous standard and conclusions of law under de novo standard).
The military judge’s specific finding of necessity in this case complies with Maryland v. Craig and United States v. Williams, both supra. The procedure ordered by the military judge, however, was the exact opposite of the one utilized in Craig. There, the witness was outside the courtroom and the defendant was present. Here, the witness was in the courtroom and appellant was excluded. While appellant could observe J’s testimony, he could not observe the reactions of the court members or the military judge, and they could not observe his demeanor. He could not communicate with his counsel except through the bailiff, who was not a member of the defense team.
We hold that this procedure violated the Sixth Amendment, Article 39, and RCM 804. While Craig and Williams permit restricting an accused’s face-to-face confrontation of a witness, they do not authorize expelling an accused from the courtroom. Cf United States v. Peebles, 3 MJ 177 (CMA 1977) (constitutional error to try accused in absentia without showing that he knew trial date); United States v. Cook, 20 USCMA 504, 43 CMR 344 (1971) (constitutional error to continue trial without establishing voluntariness of accused’s absence).
In both Craig and Williams, the accused retained unrestricted communication with his counsel during the witness’ testimony. Here, appellant was unable to communicate with his counsel except by sending messages through the bailiff. Even if the defense team had elected to split up, with one lawyer remaining in the courtroom and the other staying with appellant, consultation during J’s testimony would still have been substantially impaired.
The Supreme Court has recognized that a denial of face-to-face confrontation was subject to harmless-error analysis. Coy, 487 U.S. at 1021, 108 S.Ct. at 2803. The Court further explained, however, that consideration whether the witness’ testimony would have changed or whether the factfinder’s assessment of the testimony would have been altered “would obviously involve pure speculation.” As a result, the Court held that “harmlessness must therefore be determined *220on the basis of the remaining evidence.” Coy, 487 U.S. at 1022, 108 S.Ct. at 2803.
In this case, there is virtually no “remaining evidence” of the offenses involving J. Accordingly, we are not satisfied that the error was harmless beyond a reasonable doubt with respect to specification 2 of the Charge, involving the alleged indecent acts with J. Therefore, we must set aside the findings of guilty of that specification.

Decision

The decision of the United States Air Force Court of Criminal Appeals is reversed. The findings of guilty and the sentence are set aside. The record of trial is returned to the Judge Advocate General of the Air Force. A rehearing may be ordered.
Chief Judge COX and Senior Judge EVERETT concur.